PER CURIAM.
The record and the briefs in this cause have been examined and Mr. Justice THOMAS, Mr. Justice HOBSON, Mr. Justice ROBERTS, Mr. Justice MATHEWS and Mr. Justice DREW are of the view that the judgment should be affirmed. The facts of the case are detailed in the dissenting opinion of Mr. Justice TERRELL, who with Mr. Chief Justice SEBRING are of the view that the judgment should be reversed. It follows that the judgment appealed from must be and is hereby affirmed.
SEBRING, C. J., and TERRELL, THOMAS, HOBSON, ROBERTS, MATHEWS and DREW, JJ., concur.